                                                                                             REMAND/JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 18-10184-GW(PLAx)                                          Date      March 14, 2019
 Title             Overland Partners Sepulveda, LLC v. Starbucks Corporation, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                   Anthony J. Parascandola                                  Myra V. Villamor
 PROCEEDINGS:                PLAINTIFF OVERLAND PARTNERS SEPULVEDA, LLC'S MOTION
                             TO REMAND [13]


Court and counsel confer. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. Plaintiff’s Motion is GRANTED and this action is remanded to state court.




                                                                                                   :    04
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Overland Partners Sepulveda, LLC v. Starbucks Corp., Case No. 2:18-cv-10184-GW-(PLAx)
Tentative Ruling on Motion to Remand



    I.       Background
         On November 2, 2018, Overland Partners Sepulveda, LLC (“Plaintiff”) filed this action in
the Los Angeles County Superior Court asserting a single breach of contract claim against
Starbucks Corporation (“Defendant”). See generally Complaint for Breach of Written Contract
(“Complaint”), Docket No. 1-1.
         On May 1, 2012, Plaintiff and Defendant entered into a lease (the “Lease”) for the premises
located at 4114 Sepulveda Boulevard, Suite A, Culver City, CA 90230. See id. ¶ 5. Section 7.4
of the Lease provided that Defendant shall defend, protect, indemnify, and hold Plaintiff harmless
from and against any and all injuries, costs, expenses, liabilities, losses, damages, injunctions,
suits, actions, fines, penalties and demands of any kind or nature (including court costs and
reasonable attorneys’ fees) arising in connection with all third party claims arising out of
Defendant’s conduct regarding the premises. See id. ¶ 10.
         Plaintiff − a defendant (along with Defendant) in the matter Lindsay v. Overland Partners
Sepulveda, LLC et al., Case No. 2:18-cv-01917-GW-PLA1 − tendered its defense of that case to,
and sought indemnity from, Defendant pursuant to section 7.4 of the Lease. See id. ¶¶ 11, 14.
Defendant has denied Plaintiff’s tender and denied indemnity, resulting in this suit. See id. ¶ 15.
         On December 7, 2018, Defendant removed the case to this Court based on diversity
jurisdiction, alleging that Plaintiff is a citizen of California and Defendant is a citizen of
Washington. See Notice of Removal ¶¶ 8-10, Docket No. 1. In its Notice of Removal, Defendant
also alleged that the amount in controversy exceeds $75,000. See id. ¶ 12. Defendant stated that
the actual and statutory damages in the Lindsay suit, including Lindsay’s attorneys’ fees
(obtainable pursuant to 42 U.S.C. § 12205 and Cal. Civ. Code § 52), exceed $60,000. See id. ¶
13. Additionally, Defendant alleges that Plaintiff requested $18,000 for its defense fees in the
Lindsay suit. See id.
         On December 21, 2018, Plaintiff filed a motion to remand (“Motion”), arguing that


1
  Shirley Lindsay sued Plaintiff and Defendant for violations of the Americans with Disabilities Act (“ADA”) and
the Unruh Civil Rights Act (“UCRA”). Lindsay asks for statutory damages under the UCRA, reasonable attorneys’
fees pursuant to both the ADA and UCRA, and injunctive relief.

                                                       1
Defendant did not provide any foundational facts for its computation of the Lindsay damages, nor
did it offer any support in the record for the alleged $18,000 demand by Plaintiff. See Motion
6:17-27, Docket No. 13. In its opposition to the Motion (“Opposition”), Defendant delineates its
calculation process, relying heavily on its attorney Cathy Arias’ declaration to support its
calculation of Lindsay’s attorneys’ fees. See Opposition 6:18-7:13, Docket No. 15; Declaration of
Cathy Arias (“Arias Decl.”) ¶¶ 10-13, Docket No. 15-1. Defendant also argues that Plaintiff’s
claim is, in effect, an improperly filed crossclaim that belongs in the Lindsay action under this
Court’s supplemental jurisdiction. See generally Opposition.
   II.      Analysis
         The Court briefly addresses Defendant’s secondary contentions for why it believes that this
Court has jurisdiction before addressing the issue of diversity jurisdiction.
         A. Supplemental Jurisdiction as a Basis for Removal
         For a case to be removed to federal district court, the district court must have original
subject matter jurisdiction over the case. 28 U.S.C. § 1441(a). Supplemental jurisdiction cannot
provide the original jurisdiction that is necessary to remove a case under 28 U.S.C. § 1441.
Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 34 (2002); Ahearn v. Charter Twp. of
Bloomfield, 100 F.3d 451, 456 (6th Cir. 1996). “In a subsequent lawsuit involving claims with no
independent basis for jurisdiction, a federal court lacks the threshold jurisdictional power
[necessary for removal] that exists when [supplemental] claims are asserted in the same proceeding
as the claims conferring federal jurisdiction.” Peacock v. Thomas, 516 U.S. 349, 355 (1996).
         A party may bring a crossclaim against a co-party if the claim arises out of the transaction
or occurrence that is the subject matter of the original action. Fed. R. Civ. P. 13(g). Crossclaims
are permissive rather than mandatory, and “if such a claim is neither asserted [n]or litigated, [the]
part[ies] cannot be barred from asserting it in a [later] action.” Peterson v. Watt, 666 F.2d 361,
363 (9th Cir. 1982).
         Defendant’s attempt to argue that this Court should exercise supplemental jurisdiction over
Plaintiff’s case, without any other basis for jurisdiction, lacks merit. Plaintiff’s claim was brought
as a separate action from the Lindsay suit. As a separate action, Plaintiff’s lawsuit requires an
independent basis for original jurisdiction for removal. Because supplemental jurisdiction does
not satisfy the original jurisdiction requirement, Defendant cannot remove this single state claim
to federal court unless it is able to establish that some independent basis for federal jurisdiction


                                                  2
exists.
          Defendant also argues that Plaintiff’s case should have been brought as a crossclaim in the
Lindsay action, allowing this Court to properly exercise supplemental jurisdiction. This argument
also fails to establish a ground for federal jurisdiction. Because crossclaims are permissive,
Plaintiff was not precluded from filing this state claim as a separate action. For the reasons
mentioned earlier, this single state claim can only be removed if independent jurisdictional grounds
exist. Here, the only independent ground Defendant has identified is diversity jurisdiction.
          B. Diversity Jurisdiction
                 1. Procedural Standard
          For a court to have jurisdiction under 28 U.S.C. § 1332, the amount in controversy must
exceed $75,000. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). Where
a plaintiff’s complaint is silent regarding damages, the removing defendant bears the burden of
establishing that the amount in controversy exceeds the jurisdictional amount by a preponderance
of the evidence. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). The
Ninth Circuit strictly construes the removal statute against removal jurisdiction, and “jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
          Parties may submit evidence outside the complaint when supporting or challenging
removal, such as affidavits, declarations, and other summary-judgment type evidence. Ibarra v.
Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015); Ramirez v. Benihana Nat’l Corp.,
No. 18-CV-05575-MMC, 2019 WL 131843, at *2 (N.D. Cal. Jan. 8, 2019) (holding that defendant
established the amount in controversy requirement by a preponderance of the evidence where
defendant relied on declarations as evidence for its calculation). A removing “defendant cannot
establish removal jurisdiction by mere speculation and conjecture, with unreasonable
assumptions.” Ibarra, 775 F.3d at 1197. In some instances, assessing damages at this stage
requires a chain of reasoning that includes assumptions, and “[w]hen that is so, those assumptions
cannot be pulled from thin air but need some reasonable ground underlying them.” Id. at 1199.
          Additionally, for a court to have jurisdiction under 28 U.S.C. § 1332(a), the parties must
be completely diverse. See Exxon Mobil, 545 U.S. at 553. To establish citizenship for diversity
purposes, a limited liability company (“LLC”) is a citizen of every state in which its members are
citizens. Carden v. Arkoma Assocs., 494 U.S. 185, 196 (1990); Johnson v. Columbia Props.


                                                  3
Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). For removal purposes, diversity must exist
both at the time the complaint was filed in state court and at the time of removal. Strotek Corp. v.
Air Transp. Ass’n. of Am., 300 F.3d 1129, 1131 (9th Cir. 2002).
                   2. Amount in Controversy
           Defendant bases its total calculation of damages on what it believes to be (1) Lindsay’s
statutory damages ($8,000), (2) Plaintiff’s attorneys’ fees in defending Lindsay ($18,000) pursuant
to the Lease, and (3) Lindsay’s attorneys’ fees (at least $82,000) pursuant to 42 U.S.C. § 12205
and Cal. Civ. Code § 52. A party may include attorneys’ fees when calculating the amount in
controversy where the fees are provided for by contract or a statute. See Galt G/S v. JSS
Scandinavia, 142 F.3d 1150, 1155 (9th Cir. 1998) (citing Blank v. Preventive Health Programs,
Inc., 504 F.Supp. 416, 421 (S.D. Ga. 1980)). Defendant’s inclusion of attorneys’ fees is thus
permissible in this instance as the fees are provided for by the Lease (as to Plaintiff’s fees) and by
federal and state statutes (as to Lindsay’s fees).
                            i. Lindsay’s statutory damages
           In her complaint, Lindsay asks for statutory damages under the Unruh Civil Rights Act
(“UCRA”). See Lindsay Complaint for Damages and Injunctive Relief (“Lindsay Complaint”) ¶
12, 9:14-15, Docket No. 1.2 In its Opposition, Defendant argues that Lindsay’s statutory damages
will be at least $8,000 if she wins her suit because she has alleged two visits to the subject location.
See Opposition 6:16, Docket No. 15. The UCRA provides for a minimum of $4,000 in statutory
damages “for each and every offense.” Cal. Civ. Code § 52(a). Plaintiff does not contest
Defendant’s per-visit methodology. As such, the Court accepts that Defendant has established by
a preponderance of the evidence that Lindsay’s UCRA claim puts in controversy in this indemnity
action a minimum of $8,000.
                           ii. Plaintiff’s attorneys’ fees in defending Lindsay
           Defendant also asserts that Plaintiff previously demanded $18,000 in attorneys’ fees as
Plaintiff’s defense costs in the Lindsay action. See Opposition 7:14-15; Arias’ Decl. ¶ 8 (“As a
part of its demand for defense and indemnification, Overland made a demand for fees and costs
defending the Lindsay ADA Action in the amount of $18,000.”). However, in both its Motion and
its reply to the Opposition (“Reply”), Plaintiff rejects having ever made this demand. See Motion



2   This document can be found in the docket for Lindsay, Case No. 2:18-cv-01917-GW-PLA.

                                                        4
6:17-20, 7:20-22; Reply 4:9-10, Docket No. 20 (“To the contrary, Overland has made clear in the
Motion for Remand that it has not valued its claim or made a demand to Starbucks for $18,000.”);
Declaration of Anthony Parascandola ¶ 5, Docket No. 13-1 (“Although Starbucks claims that
Overland Partners is seeking $18,000 as defense costs, there is no foundation or support for this
number.”). Arias does not quote anyone or provide any documentation to support her declaration,
and Defendant has not provided any additional support for its assertion. With the evidence in
equipoise on this point, this issue becomes one of persuasiveness. In this regard, the Court is not
persuaded by Defendant’s unwillingness or failure to attribute this statement to any individual or
document, or to provide any documentary evidence of it. As such, the Court finds that Defendant
has not established any particular amount of Plaintiff’s attorneys’ fees in Lindsay by a
preponderance of the evidence.
                      iii. Lindsay’s attorneys’ fees
       Lastly, Defendant argues that Lindsay’s attorneys’ fees alone satisfy the amount in
controversy requirement. See Opposition 7:11-13. Defendant claims that Lindsay’s attorneys
would have spent 200 to 250 hours on that litigation at a billing rate between $410 and $600. In
coming up with an hourly rate range of $410 to $600, Defendant relied on Arias’ experience with
Lindsay’s counsel. See id. 6:26-7:6. In a declaration, Arias stated that she was very familiar with
the rates charged by Lindsay’s counsel because those same attorneys allegedly represent various
plaintiffs in approximately 53 cases against Defendant in federal court. See id. 7:2-4; Arias Decl.
¶¶ 10-11. To justify its range of 200 to 250 hours, Defendant looked to the amount of time
Defendant’s attorneys have put into defending the Lindsay and Overland actions (more than 250
hours), see Arias Decl. ¶ 12, and on the activities engaged in by all parties to the Lindsay suit thus
far. See Opposition 6:20-25. Using the lower end of each range, Defendant came up with a figure
of $82,000. See Opposition 7:6-8.
       The Court concludes Defendant has adequately supported the billing rates Defendant has
provided, given that the Arias Decl. is under penalty of perjury and the declarant has personal
knowledge of Lindsay’s counsel’s rates. However, in the Court’s opinion, the number of hours
selected by Defendant is wholly speculative. First, the Arias Decl. stated that the expended hours
related to Defendant’s attorneys’ work on both the Lindsay and Overland cases, see Arias Decl. ¶
12, so the Court would have to speculate as to how many of those 250+ hours Defendant’s
attorneys spent on the Lindsay action alone. Second, the amount of hours parties spend on a


                                                  5
specific action is not necessarily equal. Defendant attempted to boost its estimate by listing the
activities engaged in by the litigants thus far, but different parties may spend varying hours on
these tasks.
       Courts have found attorneys’ fees calculations to be speculative in cases with similar
circumstances. See Clark v. Chartis Glob. Serv., Inc., No. CV1102155MMMVBKX, 2011 WL
13220406, at *4 (C.D. Cal. July 29, 2011) (holding that the 40 hours suggested by defendant were
speculative where defendant set forth tasks plaintiff’s counsel may have performed, but did not
estimate the amount of time each specific task took); see also Conrad Assocs. v. Hartford Acc. &
Indem. Co., 994 F.Supp. 1196, 1200 (N.D. Cal. 1998) (holding that the 80 hours suggested by
defendant were speculative where defendant detailed the tasks plaintiff’s counsel will have to
complete, but did not estimate how long each task will take). Like the defendants in Clark and
Conrad, Defendant simply picked what it thinks to be a reasonable number of hours and listed
tasks that it believes would have been undertaken. However, because Defendant has failed to show
why 200 hours would be a reasonable amount of time for Lindsay’s attorney to complete these
tasks, such as by breaking down the amount of time Defendant believes each task should have
taken Lindsay’s attorney, this estimation is purely speculative.
       Defendant relies on Garcia v. ACE Cash Express, Inc., No. SACV14-0285-DOC, 2014
WL 2468344 (C.D. Cal. May 30, 2014) to support its method of calculation, but this reliance is
insufficient for two reasons. First, Garcia calculates future attorneys’ fees. Future attorneys’ fees
can be accounted for when calculating the amount in controversy. Fritsch v. Swift Transp. Co. of
Ariz., LLC, 899 F.3d 785, 794 (9th Cir. 2018). However, this rule does not apply here because
Defendant has only attempted to establish costs that had already been incurred at the time of
removal. Even if Defendant had included future attorneys’ fees in its calculation, such fees would
only have made Defendant’s calculation more speculative. Second, the Garcia court relied on
rates and hours that are typical specifically for employment actions. Defendant has failed to
provide this Court with any evidence of whether 200 hours is typical and reasonable in a case
factually similar to Lindsay, a seemingly straightforward ADA/UCRA suit.
       The Court would have to rely on mere speculation to arrive at the conclusion Defendant
suggests – speculation that would yield attorneys’ fees that are more than four times the amount
of fees Plaintiff allegedly claimed for defending the same suit ($18,000). Because Defendant’s
basis for jurisdiction is predominantly dependent on its estimation of Lindsay’s attorneys’ fees,


                                                 6
the Court finds that Defendant has not met its burden of establishing that the amount in controversy
exceeds $75,000.
                 3. Diversity of Citizenship
          Putting aside Defendant’s deficient amount-in-controversy showing, Defendant also failed
to allege the citizenship of every member of Plaintiff, an LLC. Defendant merely asserted that
Plaintiff is a resident of the state of California residing in Los Angeles County, and is therefore a
California citizen. See Notice of Removal ¶ 9. However, this statement does not demonstrate any
appreciation that Plaintiff is an LLC or that, as a consequence, Defendant must account for the
citizenship of each of Plaintiff’s members.
   III.      Conclusion
          The Court would grant Plaintiff’s motion to remand.




                                                 7
